TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED SEPTEMBER 2, 2016



                                      NO. 03-16-00434-CV


                  Alejandro Sanchez d/b/a Sanchez Construction, Appellant

                                                 v.

                             D. Bryand Consulting, LLC, Appellee




     APPEAL FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory order signed by the trial court on May 31, 2016. Having

reviewed the record, the Court holds that Alejandro Sanchez d/b/a Sanchez Construction has not

prosecuted his appeal and did not comply with a notice from the Clerk of this Court. Therefore,

the Court dismisses the appeal for want of prosecution. The appellant shall pay all costs relating

to this appeal, both in this Court and in the court below.